This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 35,747

 5 CARLOS VELAZQUEZ,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Fernando R. Macias, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Elizabeth Ashton, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

14 Bennett J. Baur, Chief Public Defender
15 Kathleen T. Baldridge, Assistant Appellate Defender
16 Santa Fe, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VANZI, Chief Judge.

20   {1}    Carlos Velazquez (Defendant) appeals from his conviction for criminal damage
 1 to the property of a household member under $1000. On appeal, Defendant argues that

 2 the district court erred in denying his motion for directed verdict. This Court issued

 3 a notice of proposed disposition, proposing to affirm Defendant’s conviction.

 4 Defendant filed a memorandum in opposition in response to this Court’s proposed

 5 affirmance. This Court then issued a second notice of proposed disposition, proposing

 6 to reverse. Specifically, we noted that it appeared Defendant was charged with

 7 criminal damage to the property of a household member, pursuant to NMSA 1978,

 8 Section 30-3-18 (2009), but no evidence establishing that the property belonged to a

 9 household member was introduced and no instruction requiring the jury to determine

10 whether the property belonged to a household member was given. In response the

11 State has filed a notice of its intent not to file a memorandum in opposition to our

12 second notice of proposed disposition.

13   {2}   Accordingly, we rely on the reasoning contained in our second notice of

14 proposed disposition and reverse Defendant’s conviction.

15   {3}   IT IS SO ORDERED.

16                                          __________________________________
17                                          LINDA M. VANZI, Chief Judge

18 WE CONCUR:


19 _________________________________
20 TIMOTHY L. GARCIA, Judge


                                              2
1 _________________________________
2 JULIE J. VARGAS, Judge




                                  3